I cannot agree with the majority opinion in its treatment of terms and sessions of the Superior Court as equivalents. It is true that in the earlier statutes, while these words do not occur very often, where they do appear it is hardly possible to regard them as other than synonymous. In the Revision of 1875, the various sittings of the courts in each county were definitely designated as "terms." Rev. 1875, p. 40. In 1886 the legislature *Page 56 
enacted a law which provided that one term of the Superior Court should be held in each county on a certain day in each year (except that in New Haven County an additional term was provided for Waterbury) and that sessions should be held in each county at the beginning of the term, and in certain counties at other times, and also that additional sessions might be assigned by the judges at their annual meeting. Public Acts of 1886, Chap. 133. The provisions for one term of court in each year and those for sessions at the beginning of each term and on other days during it appear in separate sections in the Revision of 1888, §§ 790 and 791. In 1897 these provisions were combined in substantially the form of the present statute. Public Acts of 1897, Chap. 223; General Statutes, Rev. 1918, § 5451. Reading the latter statute in the light of its history, it becomes plain that no legislative intent is there manifest to alter the distinction made in 1886 between terms and sessions, the term to run throughout the year and the session to be a subdivision of it, one to be held at the start of each term and others at later times during it as designated.
A recognition of this distinction does not, however, lead to a different result as regards the power of the Superior Court to open judgments. In 1880, in Hall v. Paine, 47 Conn. 429, we stated the principle of the law which restricts the control a court has over its own judgments to the "term" of court in which they were rendered; "term" then meant the sitting of a court which in the statutes since has been designated as a session; and no doubt that was the sense in which the word was used in the earlier cases recognizing the rule. Wilkie v. Hall, 15 Conn. 32, 37; Weed
v. Weed, 25 Conn. 337, 342. Reason, as well as authority, dictates that the power of a court over its *Page 57 
own judgments should be restricted to the session over which one judge presides rather than extended to a term embracing most of a year and comprising various sessions held by different judges.
It comes at rather a late day to hold that this appeal did not lie because no formal judgment opening the original judgment had been written out. The necessity of having a formal judgment-file in the case of such a ruling as this was discussed somewhat at length in Norton v. Shore Line Electric Ry. Co.,84 Conn. 24, 30, 78 A. 587, the court saying that it would be the better practice to enter such judgments of record, but nevertheless sustaining the appeal although it was not done in that case. The cases cited in the majority opinion hardly seem to me to be in point and the requirement that there be a formal judgment-file in such a case as this is a rather useless cumbering of the machinery of justice. However, I agree that the ruling of the trial court opening the judgment was not a final judgment within the appeal statute, because it merely had the effect of relegating the plaintiff to its original position upon its application for permission to change its name and concluded no rights of any party. Banca CommercialeItaliana Trust Co. v. Westchester Artistic Works, Inc.,108 Conn. 304, 307, 142 A. 838.
   But when the majority opinion holds that the appeal is not properly before us but still proceeds to determine the errors presented by it, when it dismisses the appeal, yet takes affirmative action under it, certainly an anomalous result is reached. The order opening the judgment was at most erroneous and the appeal, not being properly before us, should have been dismissed, without more. This would have left the order opening the judgment in force. The plaintiff would then have been in a position where it would